Citation Nr: 0311790	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  93-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar spine decompressive laminectomy secondary to shell 
fragment wound to the right abdomen.

2.  Entitlement to an effective date earlier than May 16, 
1990, for service connection for lumbar spine decompressive 
laminectomy secondary to shell fragment wound to the right 
abdomen.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating 
decision by the Department of Veterans Affairs (VA) regional 
office (RO) in Nashville, Tennessee, which granted 
entitlement to service connection for a low back disorder 
secondary to the veteran's disability from service-connected 
residuals of shell fragment wound, and awarded a rating of 20 
percent, effective May 16, 1990.  Thereafter, the RO 
determined that the veteran had not filed a timely Notice of 
Disagreement with its September 1991 decision.

In an October 1997 decision, the Board determined that the 
veteran had not filed a timely Notice of Disagreement with 
the RO's September 1991 decision.

The veteran appealed the Board's October 1997 decision to the 
United States Court of Veterans Appeals (now, the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court).  In June 1999, the Court held that 
the veteran had filed a timely Notice of Disagreement with 
the September 1991 RO rating decision.

In September 1999, the Board remanded this matter to the RO 
for further development, including consideration by the RO of 
the initial rating, separate ratings, and/or staged ratings.  
See Esteban v. Brown, 6 Vet. App. 259 (1994), and Fenderson 
v. West, 12 Vet. App. 119 (1999).




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA concerning the 
issues remanded to the Board by the Court, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran in which he has 
identified sources of treatment.

Furthermore, the veteran is appealing the initial disability 
evaluation assigned to his service-connected disability by 
the rating decision of September 1991.  Effective in 
September 2002, the criteria for the rating of intervertebral 
disc syndrome were revised.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving the rating for lumbar spine decompressive 
laminectomy, it will be necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The more favorable 
regulation must then be applied.  The General Counsel of VA, 
in a precedent opinion, has held that the determination of 
whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97.

Furthermore, the Board is of the opinion that another VA 
examination is necessary to properly evaluated the veteran's 
lumbar spine disorder in the context of the revised 
regulations.  Fulfillment of VA's statutory duty to assist 
includes conduct of a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of a claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities that are the subjects of this 
Remand.  The RO should take all necessary 
steps to obtain any pertinent records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  The veteran should be afforded 
appropriate VA examination to assess his 
current level of disability from lumbar 
spine decompressive laminectomy.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  The examiner should 
comment specifically on the frequency and 
duration of incapacitating episodes 
during any twelve month period since May 
1990 (an incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should also comment 
specifically about chronic orthopedic and 
neurological manifestations (orthopedic 
and neurologic signs and symptoms from 
intervertebral disc syndrome that are 
present constantly, or nearly so).

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations (including the 
revised regulations pertinent to the 
rating of intervertebral disc syndrome) 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




